ON appellant’s motion for rehearing.
HAWKINS, Presiding Judge.
*427In our original opinion reviewing this case the judgment was reversed because at that time it was believed the issue of provoking the difficulty should not have been submitted. It was not thought necessary to discuss other questions in view of such disposition. In considering the State’s motion for rehearing our attention was directed to the one point of the propriety of the charge on provoking the difficulty. Appellant now insists that other questions raised presented error, and insists that in view of the affirmance on the State’s motion for rehearing such other questions should be disposed of.
He again urges that the issue of provoking the difficulty should not have been submitted. We pretermit further discussion on that point, believing our opinion on the State’s motion for rehearing properly disposed of that question.
In bill of exception number two complaint is brought forward of misconduct of the jury in that it is claimed they received other evidence after retirement to consider their verdict regarding the effect of the indeterminate sentence and parole laws. One case to which we are cited is Pena v. State, 137 Tex. Cr. R. 311, 129 S. W. (2d) 667, in which the district attorney made an argument construing the indeterminate sentence statute, which argument was shown to have been considered by the jury. This argument was thought to have been harmful and to present reversible error. Another case relied on by appellant is Clark v. State, 76 Tex. Cr. R. 348, 174 S. W. 354. This case is not thought to shed much light on the question. We are also cited to Weaver v. State, 85 Tex. Cr. R. 111, 210 S. W. 698, where the jury discussed several specific instances of executive clemency, and were urged by some of the jury to assess a death penalty because of clemency in previous cases, naming them. In King v. State, 141 Tex. Cr. R. 257, 148 S. W. (2d) 199, it was shown that a discussion arose among the jury as to the percentage of time the defendant would actually be required to serve in the penitentiary, whereupon the foreman of the jury said he “had read somewhere along the line that one third was allowed to some prisoner somewhere along the line in some state for good behavior.” As a result of this remark a note was sent to the judge asking for some instruction on the subject. This the judge declined to give. It was shown that at the time this incident occurred the jurors varied widely as to the punishment. It was held no' error was shown although the penalty was assessed at twenty years in the penitentiary when the minimum which might have been assessed was only two years. Appellant also relies upon the more recent case of Price v. State*428, (page 161 of this volume 199 S. W. (2d) 168), where there was a conviction for murder. The jurors were divided as to the punishment, one was for the death penalty, one for fifty years, one for twenty-five years, and the remainder for life imprisonment. The foreman of the jury told the others that if they fixed the punishment at any number of years defendant would, in the course of a few years, be subject to parole, but if they assessed it at confinement in the penitentiary for life, he could not be paroled. The jury then all voted for life imprisonment. It was held that the effect of the statement was not only to advise the jury as to the application of the indeterminate sentence statute, but incorrectly so. The occurrence was held to present reversible error.
In the present case Mr. Bridwell was foreman, and we haye only one juror, Mr. Culpepper, testifying on the hearing of the motion for new trial. In substance, he said that after the jury retired they first took a vote on whether appellant was guilty of assault to murder with malice, and none voted for that; the next vote was whether appellant was guilty of assault to murder without malice. The witness (Culpepper) and Mr. Davis voted for aggravated assault, the other ten jurors were for assault to murder without malice, some wanting to give him two years in the penitentiary, and others three years. The ten finally came to two years in the penitentiary. The witness and Davis were holding out for aggravated assault and one year in jail. At this point we quote witness’ testimony.
“* * * We didn’t seem to be getting any closer to an agreement and finally Mr. Bridwell said that we were not so far apart if we could give him two years because he would not have to serve it all anyhow because if he goes down to the penitentiary and acts right he would get out within fourteen or sixteen months. Mr. Bridwell suggested that if he behaved himself he would get out of the penitentiary within fourteen or sixteen months. There wasn’t any evidence introduced upon the trial of the case regarding the limit of the sentence or the time he would have to serve in the penitentiary. That was the first time I had heard that by good behavior, as stated by Mr. Bridwell, that he would be released from the penitentiary in fourteen to sixteen months if we gave him a sentence of 24 months. I had not thought about that up to that time. That caused me to agree to raise my term more than one year, from one year to two years. Mr. Davis suggested ‘In that case I believe I could vote for two years,’ and then ! agreed to the two years.”
On cross examination he testified:
*429“* * * I talked to you in the Judge’s office a few minutes ago, and told you that Mr. Bridwell didn’t say that he would get out in 14 or sixteen months, but that he probably could get out; that is what I got through testifying about. Mr. Bridwell suggested if we gave him two years he would get out in 14 to 16 months if he behaved. I took it to mean that Mr. Bridwell suggested he possibly could get out, or that he would get out. I don’t think Mr. Bridwell stated it as a positive fact but he said that he possibly would. He said if he went down and behaved himself he would get out in 14 or 16 months. I understood Mr. Bridwell to say that if the colored boy went down there and conducted himself properly that he would not have to serve more than fourteen or sixteen months. I understood that to be Mr. Bridwell’s opinion and the other three or four joined in and agreed.”
It will be noted that Mr. Bridwell did not attempt to state any proposition of law, nor give any definite time appellant would be credited with for good behavior. It is a matter of common knowledge that prisoners are credited with extra time for good behavior, and the statement of Mr. Bridwell was in the nature of an argument which might arise in most any case where the jury was attempting to reach an agreement as to the punishment where the jurors entertained different ideas. The trial judge, after hearing the evidence of Mr. Culpepper, declined to grant a new trial. He was justified in concluding that if the foreman expressed the opinion that if appellant behaved himself he would probably get out in fourteen or sixteen months, on a two years sentence, it was not misconduct demanding a new trial. The case is not unlike King v. State, 141 Tex. Cr. R. 257, 148 S. W. (2d) 199.
Appellant also brings complaint based on the allegation that the trial court failed to instruct the jury that in determining whether he acted in self defense against apparent danger the facts and circumstances must be viewed from the standpoint of appellant at the time he acted. We are cited to Branch’s Ann. Tex. P. C., p. 1077, and the many cases there listed, and to Tex. Jur., Vol. 22, Sec. 287 and Sec. 288, and especially to Singleton v. State, 86 Tex. Cr. R. 401, 216 S. W. 1094. We are in accord with the general proposition asserted by appellant. However, we find that in paragraph 15 of the court’s charge the jury was told that if from the words or conduct of the injured party or others there was created in appellant’s mind a reasonable apprehension of death or serious bodily injury at the hands, of said Bland or others, that appellant would have the *430right to defend himself and to cut Bland in order to prevent injury to himself, and that:
“* * * ^ js no£ neeessary to the right of self defense that the danger should in fact exist, but if it reasonably appeared to the defendant at the time, viewed from his standpoint, that such danger did in fact exist, he would have the same right to defend himself against such apparent danger that he would have were the danger real. And a person so unlawfully attacked is not bound to retreat in order to avoid the necessity of killing his assailant.
“Now, therefore, if from the evidence before you, you believe the defendant cut the said Arthur Bland but you further believe that at the time of so doing, Bland, either alone or with others, had made an attack on the defendant or was making or about to make an attack on him with a stick or other weapon, which, from the manner and character of its use, and from their words and action and the relative strength of the party, caused the defendant to have a reasonable expectation or fear of bodily injury and that acting under such reasonable expectation or fear the defendant cut the said Bland, then you should acquit the defendant.”
Where the jury has once been instructed upon a proposition of law it is not necessary that it be repeated in every paragraph of the charge. The court having given the above instruction was not required to give the special charge requested upon the same subject. See Harris v. State, 111 Tex. Cr. R. 130, 12 S. W. (2d) 211; Payton v. State, 60 Tex. Cr. R. 475, 132 S. W. 127; Owens v. State, 63 Tex. Cr. R. 633, 141 S. W. 530, where the instructions given are copied in the opinion, and present an almost exact counterpart of those found in the present case.
By bill of exception number seven appellant complains because a graduate nurse was permitted to testify as to some of the matters elicited from her, the objection being that she lacked the necessary training, experience and qualifications to testify as an expert. She was not expressing an opinion from hypothetical questions, but from actual observation of the patient in aiding the doctor in his treatment. We have carefully read all of her testimony, both on direct and cross examination, and think the court not in error in permitting her evidence to go to the jury.
*431Bill of exception number one brings forward complaint asserting that the trial court was in error in not granting a new trial for the claimed newly discovered evidence of one Chat-man. This question was disposed of properly, we think, in our original opinion, and further discussion of is pretermitted.
Appellant’s motion for rehearing is overruled.